In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 90KA-1236; Parish of Orleans, Criminal District Court, Div. “D”, No. 326-873.
Denied; result correct. The trial court erred in granting the state’s motion in li-mine to prevent the defendants from cross-examining witness Thornton with regard to the pending charges against him and any expectation of leniency from the state he may have had in return for his cooperation and testimony. State v. Rankin, 465 So.2d 679 (La.1985); State v. Brady, 381 So.2d 819 (La.1980). The trial court’s error was not harmless beyond a reasonable doubt in light of the witness’s importance to the state’s case and the conflicting testimony he gave as the case moved from its pretrial stages to trial. See Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).